Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/01/2021 with amendment (w/new claim 19), have been fully considered but they are not persuasive. 

(A) In re pages 7-8, applicant states,
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 2019/0102850) in view of Tobias et al. (NPL, Generic Blockchain Ecosystem) and Weldemariam et al. (US 2020/0007322). Applicants traverse.
With regard to claim 1: Wheeler describes how smart contract fulfillment may be recorded using blockchain technology. 
In particular, resource commitments, smart contract generation, performance of the smart contract and intermediate transactions are recorded using blockchain technology. However, Wheeler fails to disclose a generic finite blockchain comprising representative blocks, each corresponding to steps in a multi-step process.
Wheeler fails to disclose the creation of the finite blockchain instance based on the generic finite blockchain.
Wheeler does not disclose dependencies between the blocks in a blockchain and thus fails to disclose a promised block. In this regard the Examiner is respectfully requested to consider that a promise for goods or services is a different concept and is not related to a promised block as recited in claim 1.
Additionally, as recited in claim one a promised block is created based on a likelihood that the prior step will complete. Wheeler describes that transactions are recorded in the blockchain when they are verified (completed). Wheeler does not describe that the transactions are recorded in the blockchain when there is a likelihood that they may be completed.

In response the examiner agrees that, it is reasonable to characterize, “Wheeler and, smart contract fulfillment may be recorded using blockchain technology. In particular, resource commitments, smart contract generation, performance of the smart contract and intermediate transactions are recorded using blockchain technology
And
Wheeler … describes that blockchain records are created as transactions or verified.
It is noted the above includes, Contract fulfillment, performance, recorded to blockchain, appears associated a promise or promises blocks, associated with blockchain as the commitments to smart contract, as smart contract is based on promises of at least, two parties, as understood.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The rejection considers teachings of Tobias, has been applied to specifically teach and render obvious, Generic Blockchain Ecosystems, establishing and associating, Standardized roles, defining Generic Blockchain ecosystems.

Weldemariam, has been applied to specifically teach and render obvious, Mode 2, vs. mode one (transaction), wherein using Predictive analysis (based on User Profile) and to, generate (create a block), w/Tokens and store to blockchain (or a block), appears is as claimed, is a generated based promised block, being a successive step (IS based on a Prediction), is based on, a Likelihood the step will complete (due to being based on a Prediction), also reads on a promised block, in a smart contract, the promised block is predicted, on the likelihood (using profile information), as well as smart contract with agreements are also associated with promised blocks (transaction completion or payment, even monthly payments). 
SEE ABSTRACT

Therefore, rendering obvious as claimed and as applied, by generating based on, promise blocks (and based on profile), triggering Mode 2 operation, by generating a Token and Block, based on, a promised block as recited in claim 1 is a block that corresponds to a successive step in the multi-step process that is dependent on a prior step in said process corresponding to a preceding block in the at least one finite blockchain, being obvious associated with a smart contract with repeating payments, logged to the blockchain. 

(B) In re applicant states, Additionally, as recited in claim one a promised block is created based on a likelihood that the prior step will complete.


	 
	In response applicant states, that the prior art does not disclose, “a promised block is created based on a likelihood that the prior step will complete.”, but has provided no analysis of the applied art, as applied above and in the last action, therefore, the arguments are not deemed persuasive. 

Weldemariam, has been applied to specifically teach and render obvious, based on a Predictive analysis, based on User Profile and to, generate (create a block), w/Tokens and store to blockchain (or a block), applied to as claimed, is a generated or generating a promised block, being a successive step (IS based on a Prediction), is based on, a Likelihood the step will complete (due to being based on a Prediction), also reads as a promised block, in a smart contract, the promised block is predicted, on the likelihood (using profile information), as well as smart contract with agreements are also associated with promised blocks (transaction completion or payment, even monthly payments). 

Additionally, and in response to arguments, in view of as claimed Tobias teaches and renders obvious, concepts directed to, “Generic Blockchain ecosystems”.
	As understood being obvious to apply to other blockchain systems (as understood), establishing, Generic, features, roles, general definitions, provides many advantages (pages 8-9, last action, non-final on 9/1/2021).
	As understood by the examiner, attempting to make clear, it is deemed obvious to apply, by the essence of Tobias (Generic), to blockchain systems providing advantages of {To, standardize blockchain details of operation}, defining roles and definitions, or Standardization.

	Further in response, applicant’s arguments, appear to point out claim language and what reference is applied, but, applicant has not defined, nor discussed, the scope of the Term (Generic), nor has not, carefully considered why is the reference is applied, nor the advantages of (Tobias), in any blockchain system.


Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

	The examiner offers again an interview to discuss any potentially distinct details as regarded to be distinguishable subject matter in an effort to enhance compact prosecution as well as record clarity.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if 

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 2019/0102850) in view of
Tobias et al. (NPL, Generic Blockchain Ecosystem) and Weldemariam et al. (US 2020/0007322). 
Regarding claim 1, Wheeler is deemed to teach as claimed,
being a computer-implemented method, comprising:
storing, in a blockchain system, at least one finite blockchain comprising: representative blocks, each corresponding to a step in a multi-step process, dynamically generating at least one finite blockchain instance based on said at least one finite blockchain, operating the system in a first mode, wherein a first block is created in the finite blockchain instance based on change evidence data pertaining to at least one step in said multi-step process; wherein the change evidence data comprises information indicating that the step has completed; and recording the change evidence data in the first block SEE 0034, with, 
SEE Instance, being a transaction, or multi- transactions, directed to, Service Provider, associated with a contract for goods and services, wherein since applied to the blockchain, includes at least one ledger (including a Public Ledger), is associated with Promised Blocks (see fulfillment to the blockchain 0026). 

SEE Smart Contract, defining a required Payment in a blockchain), (such as: 0058), (see 0034-0035, 0036- ) 
Note, the system appears does consider details directed to a Likelihood that a step (prior or later), will complete, by as claimed, creating a block (Payment required), in the at least one finite blockchain instance (ledger block), corresponding to, the promised block (such as Payment) SEE Smart contract to public ledger in a blockchain SEE 0016 “..Executing the actions required by those contractual clauses may result in information stored in a public ledger in a Blockchain to track performance and initiate automatic payments, or asset exchange, when conditions are met. Other protocols may use smart contracts, as well. In more general terms, in the industry, a smart contract is a computer protocol intended to 
Note, service provider makes promises for, goods or services to consumers (based on 0034), as well as consumers make promises to pay (0035), for services, to be provided or provided.

Note a smart contract (0016- ), also supports promises for good and serves, by both parties, as promised, blockchain blocks, since are encoded into the blockchain, wherein contract fulfillment 127 may be completed and verified by miners, wherein each step of the contract is written to the blockchain.

SEE 0029-, Offer and agreements, as well as Buyers make promises to Pay, which triggers contract fulfillment, which is completed and Verified by miners, which also appear generate the promised blocks, upon fulfillments (services or payment), including blocks that are considered, prior to end blocks, as well as end blocks, the block generations are by the miners (to validation) and updating of blockchain, w/blockchain fulfillments (or updates) to completion of any transaction.

Therefore, teaches as claimed, creating a block in the at least one finite blockchain instance corresponding to the 

SEE a Trust can be based on consensus (0035, 0072, and 0090)
SEE 0058, Pay
“.Thus, the Blockchain helps manage risk because more of the manufacturing and production process, as well as, the buyer's ability to pay, is known with a relative confidence level based on forecasting from historical Blockchain data, in advance...”

Wheeler as applied is deemed to teach blockchain generation and is considered, finite but, fails to particularly mention, as claimed, Generic Blockchain or generic finite blockchain.

The examiner cites what teaches the differences, Tobias teaches, refers to the blockchain as, “The Generic Blockchain Ecosystem” and the differences between such as non-generic blockchain ecosystems.



SEE Page 4, Generic Blockchain Ecosystem (being a Model). Note, Generic FEATURES OF A Blockchain, appears is to standardize Blockchain details of operation (including Roles), as well as details, as described based on the differences between Generic and Not, as described in the alternative above or having General Definitions, in view of established Roles, also may include a central point of authority as well as be publicly available associated with GENERIC BLOCKCHAIN ecosystems, AS UNDERSTOOD BY THE EXAMINER.

SEE Table having Roles-Descriptions to examples, providing standardization of Roles/Descriptions, defining Consumers, Blockchain infrastructure providers and Blockchain Platform providers, application and Token based community (page 5), as well as Roles of Miners and providers (solution and equip., Ancillary and alliances), in page 6-, as Generic Roles of the Blockchain ecosystem (page 7), as taught by Tobias.



The system is based on the user profile (see abstract), associated with (Smart Contracts on a Blockchain), performing predictive analysis (or a Likelihood analysis), and determining or generating (New Blocks), as Tokens and storing the tokens in the blockchain.

Therefore, is deemed to render obvious, to create new Blocks based on user profile and the Likelihood), in view of predicting or performing predictions and creating successive blocks, on the blockchain (or on anticipation), based on previous events, in the blockchain, associated with smart contracts (of previous promised blocks), in a smart contract.

“For example, a principal component analysis, singular value decomposition, deep learning, long-short term memory based, sequence learning, etc., are techniques which may be used during a learning process 132 to predict events 133 based on the blockchain data”.


ABSTRACT: An example operation may include one or more of receiving user profile identification data associated with a user profile, creating a smart contract on a blockchain with the user profile identification data, validating an identity of the user profile based on the user profile identification data, performing a predictive analysis by the smart contract to determine one or more future tasks to be performed by a user device associated with the user profile, generating one or more tokens associated with the user profile, the one or more tokens include access rights for the user device to perform the one or more future tasks, and storing the one or more tokens in the blockchain. 


Predict 133 (later event), based on 102-108 (earlier events), associated with 134 (another later event).
[0046] The reverse correlation 136 is a narrow description of a broader set of statistical techniques that might be applied during the blockchain access operations. For example, a principal component analysis, singular value decomposition, deep learning, long-short term memory based, sequence learning, etc., are techniques which may be used during a learning process 132 to predict events 133 based on the blockchain data, which may include the blocks 102-108 associated with the current event 134, and blocks 112-118 and 122-128 associated with previous events. As a result, the next task/action 135 may be identified and taken 131 into consideration for future token generation.
SEE User Profile, based on, “the analysis of the historical calendar entries etc.” 

[0053] The generation of a token is performed for several reasons, such as to improve security, convenience, efficiency, etc. A token is used each time a transaction is submitted to the blockchain for validation. A token can be associated with a user (e.g., identity of the user), task/service (e.g., a printing task, accessing a door, authentication service, authorization service, etc.) A token is also temporal and has a certain scope, for example, an identification token is generated to an employee when they enter an office building and will be valid as long as the employee remains in the building or in some specifically defined area. The scope of the token is only valid for user identification. In one example, the system application may predict a user's next task, such as opening a conference call in 30 minutes in a particular board room, based on the analysis of the historical calendar entries etc. The system may also infer that the user needs to access the video conference facilities, which may require an elevated resource-service confidentiality requirement obtained from the specification of the resource stored in the ledger. This may invoke specifying a needed secondary token. In one implementation, the system then generates the secondary token (e.g., voice recognition) based 

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to modify Wheeler in view of the teachings of Tobias and Weldemariam, to, perform operations in a generic blockchain ecosystem, as taught by Tobias having advantages of providing standardization of Roles, as well as public access to blockchain operations, it is further deemed obvious to, to modify the combination, with the teachings of Weldemariam to, operate in another mode of operation (claimed second mode), wherein, wherein, new blocks are created to the blockchain based on predictions (or a Likelihood), based on the combination, “corresponding to the promised block”, completing based on the potential for being satisfied or receiving a promised Payment), new blocks are based on the predicting, creating next events in the blockchain of events, are added based on likelihood of being accomplished, to the existing blockchain, as taught by Weldemariam this operational mode (Mode 2), by performing New block generation based on predictions, creates potential usable structures, prior to a promised block completion (or payment or other steps), wherein this creation of 

Regarding claim 2, the combination as applied above is deemed to render obvious as claimed, including, as implemented method of claim 1, further comprising

e receiving input on the likelihood

SEE Weldemariam received input of, likelihood in view of predictive analysis (based on a user profile). SEE Fig. 1B, User Set of Data SEE User Profile Data (0043, 0044, 0053, 0055, 0057, 0074 including, w/recent (data) or preferences and/or contexts), being user profiling data, including historic profiling data from a calendar).



Note resources in Blockchain are required to perform each block processing to complete, each step is an effort and comprises processing by Miners which correspond to costs/per miner for mining.

SEE Wheeler in Fig. 4, step 417, releases . resources, that were needed to complete any block processing, it appears the combination as applied renders as claimed an obvious step, to
associating an effort (or efforts), with each block, where the effort represents the resources needed to complete the step associated with the block.

Note, Weldemariam, mentions (effort at 0049), is associated with, “.identify patterns of usage which are associated with a certain risk...” associated with new block generations, appears also renders obvious,



Regarding claim 4 of claim 3, wherein the effort is measured in terms of the resources comprising at least one of money (cost or FEE) and labor
SEE Wheeler (0061, w/cost), cost includes 0082
[0082] “deployed for a similar cost to smaller numbers of larger devices”
Also see Weldemariam as applied above w/effort (or Labor).

Regarding claim 5, the combination as applied is deemed to render obvious of claim 3, further comprising
O	releasing the effort
Releasing the effort, is read as performing a blockchain operation, to either perform or to release the resources
applied to an effort (see Fig. 4, steps 401, commit resources

and release resources step 417).

Regarding claims 6, 12 (as claimed in new claim 19
wherein the likelihood is computed based on an algorithm 

SEE Weldemariam, as applied teaches Predictive analysis being an algorithm, associated with Task management 0045-0047, OO51-, 0056, 0057 and 0074).

[0074] The method may also include performing a predictive analysis to determine future tasks to be performed by the user profile, where the predictive analysis includes a determination as to a likelihood of performing the future tasks based on one or more of previous tasks performed, user profile preferences, a recent user calendar event and user profile social media information.

Regarding claims 7-12 (system, comprising a memory and processor) and claims 13-19 (medium with instructions), are deemed analyzed and discussed with respect to the method claims above, wherein the method is accomplished on a system and memory, wherein the memory also comprises instructions on a medium to perform the method on system with medium with instructions as claimed.

SEE Wheeler, Fig. 1- (system) and methods (Fig. 4) and medium (evidence in view of, medium claim 21 and 0171).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0074962, teaches blockchain, being  with blocks having finite lengths, being of a series of transactions, wherein blockchain comprise: series of blocks (oldest to most recent) or a chain.
[0183] Where the first block is the oldest block of the blockchain and the subsequent block is the most recent block, the trusted party reforms the blockchain into a closed blockchain loop. Blockchain loops may be used by parties to provide self-consistent tamper resistance for finite length blockchains. For example, where a blockchain covers a completed series of transactions, the blockchain may be wrapped-up into a closed loop to provide a self-consistent record not necessarily dependent on future block additions for security.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162